DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 and 2/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
 	Examiner’s note - Regarding recitations that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al.,  (US 2019/0027808), hereinafter Mow, in view of Xia (US 2019/0229404), hereinafter Xia.

 Regarding claim 1 Mow discloses an electronic device (Fig. 3, at 10) comprising: a housing (Fig. 1, at 12; Fig. 8, at 12 and 140) including a first plate (Fig. 8, at 140), a second plate (Fig. 8, at 12 bottom portion) facing away from the first plate, and a side housing (Fig. 8, at 12 – the curved side part of the housing between bottom portion 12 and top portion 140) surrounding a space between the first plate and the second plate and joined to the second plate or being integral with the second plate (e.g., Fig. 3, at 12R and 12E; paragraph 0035 and paragraph 0052); a display (Fig. 2, at 56, see also Fig. 8, at 130) viewable through at least part of the first plate; a first ground layer (Fig. 5, at 106; paragraph 0087 “Ground planes 106 for arrays 110-1 and 110-2 may serve to electromagnetically isolate the two arrays from each other”) and a second ground layer (Fig. 5, at 106; paragraph 0087) and electrically coupling the first ground layer and the second ground layer (e.g. paragraph 0048 “there may be, for example, two peripheral conductive segments in the peripheral housing structures (e.g., in an arrangement with one gap 52), three peripheral conductive segments (e.g., in an arrangement with three of gaps 52), four peripheral conductive segments (e.g., in an arrangement with four gaps 52, etc.). The segments of the peripheral conductive housing structures that are formed in this way may form parts of one or more antennas 40 in device 10 (e.g., may form a resonating element and/or ground plane for one or more antennas 40).” See also Fig. 5, at 106; paragraph 0087 “Ground planes 106 for arrays 110-1 and 110-2 may serve to electromagnetically isolate the two arrays from each other”).
Mow does not explicitly teach a first Printed Circuit Board (PCB) disposed between the first plate and the second plate; a Flexible Printed Circuit Board (FPCB) at least partially overlapping the first PCB when viewed from above the first plate, wherein the FPCB includes a first end electrically coupled to the 
 Xia teaches a first Printed Circuit Board (PCB) (Fig. 1, at 12) disposed between the first plate and the second plate; a Flexible Printed Circuit Board (FPCB) (Fig. 1, at 13) at least partially overlapping the first PCB when viewed from above the first plate, wherein the FPCB includes a first end electrically coupled to the first PCB, a second end; and a conductive structure (paragraph 0016) comprising a conductive material disposed between the first PCB and the FPCB (paragraph 0016 “electrically connected to each other”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Mow in accordance with the teaching of Xia regarding the use of PCB and FPCB structures in order to provide an antenna system with a wide frequency band, high coverage efficiency, and a stable signal (Xia, Abstract) and to implement coverage of the antenna system on different spatial directions, thereby managing spatial coverage of the antenna system more flexibly, implementing full-range coverage, and achieving high stability (Xia, paragraph 0046). 	 


    PNG
    media_image1.png
    879
    1068
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1096
    704
    media_image2.png
    Greyscale



Mow may not explicitly disclose the antenna structure including: a second PCB including a first face and a second face facing away from the first face; and at least one conductive pattern disposed on the first face and/or the second face in the second PCB.
Xia discloses the antenna structure including: a second PCB (e.g., Fig. 1, at 14) including a first face and a second face facing away from the first face; and at least one conductive pattern (Fig. 1, at 132) disposed on the first face and/or the second face in the second PCB (paragraphs 0019-0021).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Mow in accordance with the teaching of Xia regarding the use of PCB and FPCB structures in order to provide an antenna system with a wide frequency band, high coverage efficiency, and a stable signal (Xia, Abstract) and to implement coverage of the antenna system on different spatial directions, thereby managing spatial coverage of the antenna system more flexibly, implementing full-range coverage, and achieving high stability (Xia, paragraph 0046). 	 

 	Regarding claim 3 Mow further discloses the electronic device of claim 2, wherein the at least one conductive pattern includes an antenna array (e.g., Fig. 8, at 110). 

 	Regarding claim 4 Mow does not explicitly disclose the electronic device of claim 2, wherein the second PCB is disposed in the space such that the first face or the second face faces the second plate or the side member. 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Mow in accordance with the teaching of Xia regarding the use of PCB and FPCB structures in order to provide an antenna system with a wide frequency band, high coverage efficiency, and a stable signal (Xia, Abstract) and to implement coverage of the antenna system on different spatial directions, thereby managing spatial coverage of the antenna system more flexibly, implementing full-range coverage, and achieving high stability (Xia, paragraph 0046). 	 

 	Regarding claim 5 Mow does not explicitly disclose the electronic device of claim 2, wherein the first end is coupled to a first connector disposed to the first PCB, and wherein the second end is coupled to a second connector disposed to the second PCB. 
 	Xia discloses wherein the first end is coupled to a first connector (Fig. 1, at 132; paragraph 0025) disposed to the first PCB, and wherein the second end is coupled to a second connector disposed to the second PCB (Fig. 1, at 152; see also paragraph 0045). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Mow in accordance with the teaching of Xia regarding the use of PCB and FPCB structures with connectors in order to provide an antenna system with a wide frequency band, high coverage efficiency, and a stable signal (Xia, Abstract) and to implement coverage of the antenna system on different spatial directions, thereby managing spatial coverage of the antenna system more flexibly, implementing full-range coverage, and achieving high stability (Xia, paragraph 0046). 	 

 	Regarding claim 6 Mow further discloses the electronic device of claim 2, further comprising: a first wireless communication circuit disposed to the first PCB and electrically coupled to the first end; and a second wireless communication circuit disposed to the second PCB and electrically coupled to the second end (see paragraph 0028 “If desired, circuitry 28 may support IEEE 802.11ad communications at 60 GHz and/or 5.sup.th generation mobile networks or 5.sup.th generation wireless systems (5G) communications bands between 27 GHz and 90 GHz. Circuitry 28 may be formed from one or more integrated circuits (e.g., multiple integrated circuits mounted on a common printed circuit in a system-in-package device, one or more integrated circuits mounted on different substrates, etc.)”). 

 	Regarding claim 8 Mow further discloses the electronic device of claim 6, wherein the first wireless communication circuit is configured to transmit and/or receive a first signal having a frequency between about 5 GHz and about 15 GHz (paragraph 0028), and wherein the second wireless communication circuit is configured to transmit and/or receive a second signal having a frequency between about 24 GHz and about 100 GHz (paragraph 0028). 

 	Regarding claim 9 Mow further discloses the electronic device of claim 6, wherein the at least one conductive pattern includes a first antenna element (Fig. 8, at 110-1) comprising a first antenna and a second antenna element comprising a second antenna (Fig. 8, at 110-2) disposed to be spaced apart from the first antenna element, wherein the second wireless communication circuit includes a first electrical path electrically coupled to a first point on the first antenna element, and a second electrical path electrically coupled to a second point on the second antenna element (e.g., Fig. 1, at 34 connects to 40), and the second wireless communication circuit is configured to provide a phase difference between 

 	Regarding claim 10 Mow does not explicitly disclose the electronic device of claim 2, further comprising a third PCB disposed to overlap at least the first PCB and being electrically coupled with the first PCB, wherein the third PCB includes a wireless communication circuit electrically coupled to the antenna structure through the FPCB. 
 	Xia discloses a third PCB (Fig. 1, at 16) disposed to overlap at least the first PCB and being electrically coupled with the first PCB, wherein the third PCB includes a wireless communication circuit (Fig. 1, at 11) electrically coupled to the antenna structure through the FPCB. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Mow in accordance with the teaching of Xia regarding the use of PCB and FPCB structures in order to provide an antenna system with a wide frequency band, high coverage efficiency, and a stable signal (Xia, Abstract) and to implement coverage of the antenna system on different spatial directions, thereby managing spatial coverage of the antenna system more flexibly, implementing full-range coverage, and achieving high stability (Xia, paragraph 0046). 	 

 	Regarding claim 11 Mow does not disclose the electronic device of claim 10, further comprising an interposer disposed between the first PCB and the third PCB. 
 	Xia discloses an interposer disposed between the first PCB and the third PCB (Fig. 1, at 151; paragraph 0020). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Mow in accordance with the teaching of Xia . 	 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mow in view of Xia as applied to claim 6 above, and further in view of Shi et al., (US 2019/0260127), hereinafter Shi.

 	Regarding claim 7 Mow as modified does not explicitly disclose the electronic device of claim 6, wherein the first wireless communication circuit includes an Intermediate Frequency Integrated Circuit (IFIC), and wherein the second wireless communication circuit includes a Radio Frequency Integrated Circuit (RFIC). 
 	Shi discloses wherein the first wireless communication circuit includes an Intermediate Frequency Integrated Circuit (IFIC) (Fig. 3, at 74), and wherein the second wireless communication circuit includes a Radio Frequency Integrated Circuit (RFIC) (Fig. 3, at 72). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Mow in accordance with the teaching of Shi regarding the use of IFIC and RFIC circuits in order to enable multiple communication protocols concurrently, and/or to provide different communication capabilities (Shi, paragraph 0003).


    PNG
    media_image3.png
    994
    699
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 12, patentability exists, at least in part, with the claimed features of wherein the conductive structure includes: a first conductive portion electrically coupled at a first 
 	Mow and Xia are all cited as teaching some elements of the claimed invention including a housing, a PCB, an FPCB, an antenna, a first plate, a second plate, a conductive material, and a display.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 20, patentability exists, at least in part, with the claimed features of wherein the conductive structure includes a metal cover disposed between the first PCB and the FPCB and electrically coupled to the first ground layer, and a metal sheet electrically coupled to the metal cover, and wherein the FPCB is disposed between the metal cover and the metal sheet, and the second ground layer is electrically coupled to the metal sheet. 
 	Mow and Xia are all cited as teaching some elements of the claimed invention including a housing, a PCB, an FPCB, an antenna, a first plate, a second plate, a conductive material, and a display.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845